Citation Nr: 1633163	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  13-34 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel



INTRODUCTION

The Veteran had active duty service from March 2007 to December 2011.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action, on his part, is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that he suffers from sleep apnea as a result of his active duty service. 

The record reflects that the Veteran was afforded a VA examination with regard to his sleep condition in February 2012.  Additional VA medical opinions were obtained in July 2012 and February 2013.

On VA examination in February 2012, it was noted that the Veteran was diagnosed with mild obstructive sleep apnea after a sleep study was performed on February 7, 2012.  The examiner indicated that the Veteran requires the use of a breathing assistance.  The VA examiner stated that poor sleep is a constant problem for the Veteran as he only gets about five to seven hours of sleep per night on average but some nights he might only get two.  The examiner indicated that at times the Veteran will wake up in the middle of the night and won't be able to go back to sleep.  The Veteran spoke about various problems that keep him up at night but indicated that actual nightmares have decreased in frequency to only about one per week or two times per month.  

In a July 2012 VA opinion, the examiner opined that based on the result of the February 2012 sleep study, it was not possible to provide an opinion as to whether the Veteran has obstructive sleep apnea without resorting to mere speculation.  The examiner indicated that there is nothing in the patient's service medical records which clarify what kind of sleep issue the Veteran had in 2009, therefore it was not possible to provide an opinion on whether the Veteran's current reported sleep issues are the same as the Veteran's sleep issues that were noted in his service medical records without resort to mere speculation.  The examiner then indicated that the Veteran did describe some sleeping problems which might be attributable to his service-connected PTSD.

In February 2013, an additional VA medical opinion was sought.  The examiner noted the Veteran's contentions that during his first deployment in Afghanistan in 2008, he started to notice that he would wake up often during the night, sometimes choking or gasping for air.  The Veteran indicated that his bunkmates complained of his heavy snoring.  The Veteran also reported symptoms of nightly waking, sore throats, and tiredness throughout the day.  The examiner noted that within a VAMC Pulmonology Consult note dated October 2012, a pulmonologist stated that the sleep study completed by the Veteran is satisfactory to confirm the diagnosis of obstructive sleep apnea based on the respiratory disturbance index (RDI) definition.  The examiner provided the following opinion: "Veteran is service connected for PTSD with distributed sleep.  Veteran has had a nontraditional evaluation for sleep apnea.  He does not meet the criteria for OSA by apenea hypopneal indec (AHI) index as noted by his pulmonologist.  He does meet criteria by RDI.  The RDI measured by his Watch PAT study (practical device for assessing sleep apnea ) is determined by peripheral arterial tone - which is regulated by adrenergic sympathetic tone.  This measure is also confounded by his PTSD.  Veteran does not meet criteria for OSA with AHI, if you remove the potential effect of this factor [which is already compensated in his PTSD diagnosis] of altered sympathetic tone related to PTSD, Veteran would not meet criteria for OSA.  Therefore, though Veteran's pulmonologist diagnosed OSA, this diagnosis would not clearly be present if the overlapping symptoms related to PTSD as related to peripheral arterial tone were not considered in the evaluation.  Therefore, it is this examiners opinion that veteran has not clearly been diagnosed with OSA at this time." 

As the February 2013 VA examiner indicated there may be a connection between the Veteran's sleep apnea and PTSD and a nexus opinion has not been provided, the Board finds an addendum opinion is required.

Accordingly, the case is REMANDED for the following action:

1.   Return the claims file, to include a copy of this remand, to the February 2013 VA examiner for an addendum opinion.  If the examiner who drafted the February 2013 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

*   For purposes of the addendum opinion, the examiner is asked to assume that the Veteran has a current diagnosis of mild obstructive sleep apnea.

*   The Veteran has stated that during his first deployment in Afghanistan in 2008, he started to notice that he would wake up often during the night, sometimes choking or gasping for air.  The Veteran has reported that his bunkmates complained of his heavy snoring during active duty service. 

*   The Veteran reported symptoms of nightly waking, sore throats, and tiredness throughout the day during active duty service.

*   The Veteran's fiancée has reported that she has personal knowledge of the Veteran having trouble falling asleep and staying asleep and that he is restless in bed.  The Veteran's fiancée has reported that the Veteran snores very loud and wakes up a couple of times a night to what sounds like he is choking and taking choppy breaths.  Sometimes it appears that the Veteran is not breathing at all.  The Veteran's fiancée has stated that she first noticed these issues when the Veteran was still on active duty in the Army.  She reported in January 2013 that these symptoms continued on a nightly basis. 

The examiner is asked to opine:

(A)  Whether it is at least as likely as not (50 percent or higher probability) that the Veteran's mild obstructive sleep apnea had its onset during or was otherwise related to his service, to include the Veteran's reported waking up often during the night, choking, gasping for air, heavy snoring, and always feeling tired during the day.

(B)  Whether it is at least as likely as not (50 percent or higher probability) that the Veteran's mild obstructive sleep apnea was caused by the Veteran's service-connected PTSD.

(C)   Whether it is at least as likely as not (50 percent or higher probability) that the Veteran's mild obstructive sleep apnea is aggravated by the Veteran's service-connected PTSD.

The examiner should consider all of the evidence of record, to include the February 2012 VA examination and July 2012 and February 2013 medical opinions.  The examiner is also asked to consider the Veteran's February 2012 sleep study and accompanying pulmonologist report.  Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record.

(D)   After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

